DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
2.	Claims 4 and 15 are objected to because of the following informalities:  claims 4 and 15 recite “ …the grip”. There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 6-8, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer et al (U.S. Patent # US 7,281,877 B1) in view of  Domotor et al (U.S. Patent # US 7,055,682 B1) further in view of  Weisband (U.S. Patent Pub. # US 2020/0112205 A1).
Regarding claim 1, Lederer et al discloses a padfolio (figures 1-3, a padfolio 100) comprising: a front cover (figure 1-3, a leave 108) and a back cover (figures 1-3, a leave 110), wherein the front cover and back cover are connected via a spine portion (see figures 1-3, a folding spine 102; column 2, lines 45-48, the front cover(i.e., the leave 108)  and back cover (i.e., the leave 110)  are connected via a spine portion(i.e., a spine 102)); a pen pod (figure 2-3, a pen holder 220) affixed to an interior surface of the spine portion, wherein the pen pod is configured to receive at least one pen (see figures 2-3, the pen holder 220; column 3, lines 26-28, the pen holder 220 is  affixed to an interior surface of the spine portion); a foldable stand (figure 4, a hinged base leg 312 ) coupled to an inner surface of the front cover(see figure 4, the foldable stand (i.e., the hinged base leg 312 ) is coupled to an inner surface of the front cover (i.e., the leave 108); column 4, lines 46-49), wherein the foldable stand is securable in at least two positions (column 4, lines 46-49 and column 5, lines 23-28); a rotatable holder (figure 4 and 5-6, a hinged base 310) coupled to the foldable stand (column 5, lines 23-28), wherein the rotatable holder is configured to securely hold an electronic (column 4, lines 46-49 and column 5, lines 23-28, “…The support base 310 for mounting the PDA”)
Lederer et al does not explicitly disclose the pen pod is detachably affixed and 
a wireless charging pad disposed beneath the inner surface of the front cover, wherein the wireless charging pad is configured to wirelessly charge the electronic device.
	Domotor et al discloses a pen pod is detachably affixed to an interior surface of a padfolio (figure 3, a detachable penholder 242; column 4, lines 47-52).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lederer et al in view of the teachings of Domotor et al to make the pen pad (i.e., the pen holder)  to detachably affixed to an interior surface a padfolio cover in order to allow a user to place a pen pod (i.e., a pen holder) at any position within the compartment for greater ease of use (Domotor et al, column 4, lines 50-52)
Lederer et al in view of Domotor et al does not disclose a wireless charging pad disposed beneath the inner surface of the front cover, wherein the wireless charging pad is configured to wirelessly charge the electronic device.
Weisband discloses a wireless charging pad disposed beneath an inner surface of a front cover, wherein the wireless charging pad is configured to wirelessly charge an electronic device (figure 1, a wireless charging pad 120; paragraphs 0015-0016).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless charging pad of Weisband in to the apparatus of Lederer et al in view of Domotor et al in order to allow an electronic device holder to wirelessly charge an electronic device.

Regarding claim 6, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Domotor et a l discloses wherein the pen pod is a retractable pen pod (column 4, lines 1-4).

Regarding claim 7, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Domotor et al discloses wherein the pen pod further comprises a fastener for detachably affixing to at least any one of a metal surfaces, clothes, bags, furniture, and/or a front portion or a dashboard of a vehicle (figure 3, a detachable penholder 242 strip of hook material 304; column 3, lines 46-48, the pen pad (i.e., penholder 242) comprises a fastener (i.e., a hook material 304); the fastener (i.e., the hook material 304) is detachably affixing to a fabric).
	
Regarding claim 8, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Domotor et al discloses wherein the fastener is at least any one of a magnet, a hook and loop fastener, a clip, a vent clip, or a sticky jelly (column 3, lines 46-48, hook).

Regarding claim 10, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al discloses wherein the electronic device is at least any one of a smartphone, personal digital assistant (PDA), and a tablet (abstract and column 4, lines 4-7, PDA).

Regarding claim 11, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1.  Lederer et al in view of Domotor et al does not disclose the padfolio further comprising a power bank positioned under the inner surface of the front cover or back cover, wherein the power bank is electrically connected to the wireless charging pad for supplying electrical power.
	Weisband discloses a power bank positioned under the surface of the front cover or back cover(figure 1, a battery 101, paragraphs 0002, 0014-0015 and 0023-0024), wherein the power bank is electrically connected to the wireless charging pad for supplying electrical power (paragraph 0015 and 0024,  “…charging pads that each provide charge from an internal battery 540” ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power bank or batteries of Weisband in to the apparatus of Lederer et al in view of Domotor et al in order to provide enough capacity to charge an electronic device as taught by Weisband (paragraph 0002).

Regarding claim 12, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al in view of Domotor et al does not disclose the padfolio further comprises a charging port, wherein the charging port is configured to enable the user to charge the power bank by connecting to a power supply using an USB cable.
Weisband discloses a charging port, wherein the charging port is configured to enable the user to charge the power bank by connecting to a power supply using an USB cable (paragraph 0014).

Regarding claim 15, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al discloses a grip (figure 4,  an elastic strap 606) wherein the grip is configured to enable the user for securing the electronic device by extending and pulling the grip over four edges of the electronic device, which leaves the electronic device screen unobstructed during use, thereby allowing users to simultaneously take notes and sketches on the refillable notepad (column 6, lines 2-10). Although Lederer et al does not explicitly disclose the grip over four edges of the electronic device, Lederer et al discloses “…a plurality of elastic straps can be used” (column 6, lines 17-19). Since Lederer et al discloses a plurality of elastic straps can be used,  it would have been obvious to one ordering skill in the art to modify the grip (i.e., the straps) of Lederer et al provides over four edges of the electronic device by design preference in order to provide more sufficient holding strength.

Regarding claim 16, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al discloses wherein the rotatable holder comprises an elastomeric grip (figures 2-3,  an elastic strap 606; from column 5, line 67 to column 6, line 5). Lederer et al does not disclose wherein the grip is a silicon grip. it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention  to use a silicon grip, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 17, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al discloses the multi-functional padfolio further comprises accessory holder, which is securely affixed on the inner surface of the front cover (see figures 2-3, accessory holder  220, 223, 224 and 232; column 3, lines 47-62).

Regarding claim 18, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 17. Lederer et al discloses wherein the accessory holder is an elastic holder (column 7, lines 46-48).  Although Lederer et al does not explicitly disclose wherein the cord holder is configured to securely hold at least one USB charging cable and/or wired earphones, Lederer et al discloses “pocket 223 …to store somewhat bulky items including loose change, keys, chargers, etc. “(column 3, lines 40-47). Since Lederer et al discloses the pocket stores any items,  it would have been obvious to one ordering skill in the art the use the pocket of Lederer et al to securely hold at least one USB charging cable and/or wired earphones.

Regarding claim 19, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al discloses the multi-functional padfolio is made of a material includes at least any one of leather, PU leather, and animal friendly faux leather (column 2, lines 52-53, the padfolio can be made from natural or imitation leather).

Regarding claim 20, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al discloses the multi-functional padfolio further comprises at least one built-in holder or pocket, wherein the built-in holder or pocket is configured to receive at least one journal or a planner (column 3, lines 13-23, notepad pocket).

4.	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer et al (U.S. Patent # US 7,281,877 B1) in view of  Domotor et al (U.S. Patent # US 7,055,682 B1) further in view of  Weisband (U.S. Patent Pub. # US 2020/0112205 A1) further in view of  Buechin et al (U.S. Patent Pub. # US 2020/0121046 A1).
Regarding claim 2, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al in view of Domotor et al and Weisband does not discloses the padfolio further comprising: a first magnet provided at a lower portion of the front cover; a second magnet provided at an upper portion of the front cover; a third magnet disposed in the foldable stand, wherein the third magnet is configured to couple to the first magnet so that the stand is in a flatted position, wherein the third magnet is configured to couple to the second magnet so that the stand is in an upright position.
Buechin et al discloses a first magnet provided at a lower portion of the front cover (figure 9, magnet 906; paragraph 0057 and 0064, the first magnet (i.e., magnets 906 is provided at a lower portion of the front cover 102); a second magnet provided at an upper portion of the front cover (figures 9-13, a magnet 620 in the section 608; paragraph 0064, the second magnet (i.e., the magnet 620 in the section 608) is provided at an upper portion of the front cover 102); a third magnet disposed in the foldable stand (figures 9-12, a magnet 620 in a section 610; paragraph 0064), wherein the third magnet is configured to couple to the first magnet so that the stand is in a flatted position (see figure 11A, the magnet 620 in a section 610; paragraph 0064, the third magnet (i.e., the magnet 620 in the section 610) is configured to couple to the first magnet (i.e., the magnet 906) and  the stand is in a flatted position), wherein the third magnet is configured to couple to the second magnet so that the stand is in an upright position (see figures 12-13, the magnet 620 in the section 610; paragraph 0064, the third magnet (i.e., the magnet 620 in a section 610) is configured to couple to the second magnet (i.e., the magnet 620 in the section 608)  and the stand is in an upright position).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a multiple magnets of Buechin et al in to the apparatus of in to the apparatus of Lederer et al in view of Domotor et al and Weisband in order to allow an electronic device to stand in multiple orientations (Buechin et al, paragraphs 0078-0079).

Regarding claim 3, Lederer et al in view of Domotor et al,  Weisband and Buechin et al discloses the apparatus of claim 2. Buechin et al discloses wherein the first magnet and second magnet are embedded in the front cover, and wherein the third magnet is embedded in the stand (see figure 12, the magnet 620; paragraph 0064) .

5.	Claim(s) 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer et al (U.S. Patent # US 7,281,877 B1) in view of  Domotor et al (U.S. Patent # US 7,055,682 B1) further in view of  Weisband (U.S. Patent Pub. # US 2020/0112205 A1) further in view of Mann et al (U.S. Patent Pub. # US 2014/0138419 A1).
Regarding claim 4, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al discloses the padfolio further comprising: a device pad configured for the electronic device to rest on it (figure 4 and 5-6, a PDA support base 310; column 4, lines 46-49).
Lederer et al in view of Domotor et al and Weisband does not disclose
wherein the rotatable holder comprise at least one rigid disc coupled to and positioned beneath the device pad, wherein the rigid disc is configured to allow rotation of the grip about the holder.
	Mann et al discloses a rotatable holder comprise at least one rigid disc coupled to and positioned beneath a device pad, wherein the rigid disc is configured to allow rotation of a grip about the holder (paragraph 0023).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mann et al in to the apparatus of Lederer et al in view of Domotor et al and Weisband, to make  the electronic device holder to rotate about three hundred and sixty degrees in order to ensure more convenient to use  a secured electronic device by a user. 

Regarding claim 5, Lederer et al in view of Domotor et al, Weisband and Mann et al discloses the apparatus of claim 4. Although Lederer et al does not explicitly disclose wherein the grip is a magnet assembly configured to couple to magnet-enabled smart devices, Lederer et al discloses “… a variety of other fastening mechanisms including a magnetic fastening system can be employed.” (column 6, lines 48-50). Since Lederer et al teaches a magnetic fastening can be used,  it would have been obvious to one ordering skill in the art the use a magnet assembly to couple/attach  the grip to the magnet-enabled smart devices.

Regarding claim 9, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Lederer et al  discloses wherein the rotatable holder is securely and rotatably affixed to the foldable stand (figures 4 and 5, a hinged base leg 312, column 4, lines 46-49 ) , wherein the rotatable holder is configured to enable the user to rotate the secured electronic device based on the user requirements (column 4, lines 46-52).
Lederer et al in view of Domotor et al and Weisband does not disclose the rotatable holder is configured to enable the user to rotate the secured electronic device about three hundred and sixty degrees either in clockwise or counter-clockwise. 
	Mann et al discloses a rotatable holder is configured to enable the user to rotate a secured electronic device about three hundred and sixty degrees either in clockwise or counter-clockwise (figures 1-3, a rotatable mounting element 104; paragraphs 0022-0023).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mann et al in to the apparatus of Lederer et al in view of Domotor et al and Weisband, to make  the electronic device holder to rotate about three hundred and sixty degrees in order to ensure more convenient to use  a secured electronic device by a user. 

6.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederer et al (U.S. Patent # US 7,281,877 B1) in view of  Domotor et al (U.S. Patent # US 7,055,682 B1) further in view of  Weisband (U.S. Patent Pub. # US 2020/0112205 A1) further in view of  Bolden et al (U.S. Patent Pub. # US 2017/0302099 A1).
Regarding claim 13, Lederer et al in view of Domotor et al and Weisband discloses the apparatus of claim 1. Weisband discloses a switch incorporated into the cover and configured to disrupt a flow of electricity to the wireless charger(paragraph 0017). Lederer et al in view of Domotor et al and Weisband does not  the padfolio further comprising: an indicating light disposed on the inner surface of the bottom cover, wherein the indicating light is configured to indicate the charging level of the power bank.
Bolden et al discloses an indicating light disposed on the inner surface of the bottom cover, wherein the indicating light is configured to indicate the charging level of the power bank (paragraph 0012).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indicating light of Bolden et al in to the apparatus of Lederer et al in view of Domotor et al and Weisband in order to indicate the level of power in the charger.

Regarding claim 14, Lederer et al in view of Domotor et al, Weisband and Bolden et al discloses the apparatus of claim 13. Bolden et al discloses the indicating light is a light emitting diode (LED) (paragraph 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649